UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6972


LOUIS RYCHWALSKI, JR.,

                      Plaintiff - Appellant,

          v.

LT CLAYTON; CO# MILLER; CO# COLLOTTA; MRS. K. GREEN,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-02259-GLR)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Rychwalski, Jr., Appellant Pro Se.       Stephanie Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis    Rychwalski,     Jr.,   appeals    from    the   district

court’s order granting Defendants’ motion for summary judgment

and denying relief on his 42 U.S.C. § 1983 (2006) civil rights

action.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Rychwalski v. Clayton, No. 1:12-cv-02259-GLR

(D. Md. June 14, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and    argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2